Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   April 27, 2016

The Court of Appeals hereby passes the following order:

A16D0322. ANNERESE ASHFORD et al. v. WILMINGTON SAVINGS FUND
    SOCIETY FSB.


      In this dispossessory appeal to superior court, defendants Annarese and Karon

Ashford filed a motion for a continuance and a motion to dismiss. Plaintiff

Wilmington Savings Fund Society FSB filed a motion to compel payment of rent into

the registry of the court. On March 17, 2016, the superior court denied the

defendants’ motions and granted the plaintiff’s motion. On April 1, 2016, the

plaintiffs filed this application for discretionary appeal. We lack jurisdiction.

      Generally, an application for discretionary appeal must be filed within 30 days

of entry of the order sought to be appealed. See OCGA § 5-6-35 (d). But the

underlying subject matter of an appeal controls over the relief sought in determining

the proper appellate procedure. See Rebich v. Miles, 264 Ga. 467, 467-468 (448 SE2d

192) (1994). OCGA § 44-7-56 provides that an appeal from any dispossessory

judgment must be filed within seven days of the date the judgment was entered. See

Ray M. Wright, Inc. v. Jones, 239 Ga. App. 521, 522 (521 SE2d 456) (1999). Here,
the application was not filed until 15 days after entry of this order. Accordingly, this

application is untimely, and it is hereby DISMISSED.


                                        Court of Appeals of the State of Georgia
                                                                             04/27/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.